DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/22 has been entered.

The Amendment filed 12/30/21 has been received, entered into the record, and carefully considered. The following information provided in the amendment affects the instant application by:
	Claims 1-3 and 7 have been amended.
	No claims have been added.
	Claim 8 has been canceled.
Remarks drawn to rejections of Office Action mailed 11/1/21 include:
112 1st paragraph rejections: which have been overcome by applicant’s amendments and have been withdrawn.

Claim objection: which has been overcome by applicant’s amendments and has been withdrawn.
112 2nd paragraph rejections: which have been overcome by applicant’s amendments and have been withdrawn.

An action on the merits of claims 1-7 and 9 is contained herein below. The text of those sections of Title 35, US Code which are not included in this action can be found in a prior Office action.
Additionally, the examiner previously indicated that claims 4-6 were allowable in the action mailed 11/1/21. As set forth below, claim 4 is not allowable for reasons therein.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1-4, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO17/158621 (reference 3 under Foreign Patent Document from applicant’s IDS filed 12/27/21).
‘621 discloses the compound 1009 on page 9 represented structurally as: 
    PNG
    media_image1.png
    126
    210
    media_image1.png
    Greyscale
which anticipates the instant compounds wherein the present variables are: R1 is H; R2’ and R2” are both halo (F); and Y is -NHC(O)R3 where R3 is heteroaryl substituted with methyl. This is seen to read on “pharmaceutically acceptable salts thereof” as set forth in the claims herein. These compounds are gemcitabine derivatives and thus the formulations containing the same read on the present pharmaceutical compositions. 

Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVISS C MCINTOSH III whose telephone number is (571)272-0657. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623



/TRAVISS C MCINTOSH III/Primary Examiner, Art Unit 1623